DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of:

Roberto V. Salinas,
DATE: APR 12, 1989

Petitioner,
“veo Docket No. C-72

The Inspector General. DECISION CR 23

DECISION OF ADMINISTRATIVE LAW JUDGE
ON MOTION FOR SUMMARY DISPOSITION

On October 14, 1988, the I.G. sent notice to Petitioner,
advising him that he was being excluded from participation
in Medicare and any State health care programs for a
period of five years.1/ Petitioner was advised that his
exclusions were due to his conviction of a criminal
offense related to the delivery of an item or service
under the Medicaid program. Petitioner was further
advised that the law required minimum five year mandatory
exclusions from participation in Medicare and State health
care programs for individuals convicted of a program-
related offense.

Petitioner timely requested a hearing as to the
exclusions, and the matter was assigned to me for a
hearing and decision. I conducted a prehearing conference
on January 17, 1989, at which the parties expressed their
intent to move for summary disposition. I issued a
prehearing Order on January 26, 1989, which established a
schedule for moving for summary disposition but did not
request oral argument on the motion.

1/ “State health care program" is defined by section
1128(h) of the Social Security Act, 42 U.S.C. 1320a-7(h),
to include any State Plan approved under Title XIX of the
Act (Medicaid).
Petitioner neither filed a motion for summary disposition
nor responded to the I.G.’s motion. The time limit
established by my Order for responding to the I.G.’s
motion has expired. I have considered the uncontested
facts asserted by the I.G., as well as the I.G.’s
arguments and the contention made by Petitioner in his
hearing request. I conclude that the exclusions imposed
and directed by the I.G. are mandatory. Therefore, I am
deciding this case in favor of the I.G.

ISSUE

The issue raised by Petitioner in his hearing request and
argued by the I.G. in his motion for summary disposition
is whether Petitioner was "convicted" of an offense within
the meaning of 42 U.S.C. 1320a-7(i).

APPLICABLE LAWS AND REGULATIONS

1. Section 1128 of the Social Security Act: Section
1128(a)(1) of the Social Security Act, 42 U.S.C. 1320a-

7(a)(1), requires the Secretary to exclude from’
participation in the Medicare program, and to direct the
exclusion from participation in State health care
programs, of any individual or entity "convicted of a
criminal offense related to the delivery of an item or
service" under Medicaid or any State health care program.

Prior to July 1988, "conviction" was defined at 42 U.S.C.
1320a-7(i) to include those circumstances when: (1) a
judgment of conviction has been entered against a
physician or individual, regardless of whether there is an
appeal pending or the judgment of conviction or other
record of criminal conduct has been expunged; (2) there
has been a finding of guilt against the physician or
individual; (3) a plea of guilty or nolo contendere by the
physician or individual has been accepted; and (4) the
physician or individual has entered into participation in
a first offender.ox other program where judgment of
convictiowt has beén withheld. In July 1988, Congress
revised subsection (i) (4), substituting the language
“first offender, deferred adjudication, or other
arrangement or program" for the language "first offender
or other program." Pub. L. 100-360, Sec. 411 (July 1,
1988).

The law provides at 42 U.S.C. 1320a-7(c) (3) (B), that for
those excluded under section 1320a-7(a), "the minimum
period of exclusion shall be not less than five
-3-

years. ... It further provides that an excluded party
may request a hearing as to the exclusions. 42 U.S.C.
1320a-7(f).

2. Texas Code of Criminal Procedures: The Texas
Code of Criminal Procedure states at Art. 42.12, Sec.
3d(a), that a court may, after receiving a defendant’s
guilty plea or plea of nolo contendere, hearing the
evidence, and finding that it substantiates the
defendant’s guilt, defer further proceedings without
entering an adjudication of guilty, and place the
defendant on probation. It further states, at Sec. 7,
that after a defendant convicted in a criminal proceeding
has satisfactorily completed a term of probation, the
sentencing court shall "amend or modify the original
sentence imposed, if necessary, to conform to the
probation period and shall discharge the defendant." This
section further states that, with exceptions, the court
may, in discharging the defendant, "set aside the verdict
or permit the defendant to withdraw his plea, and shall
dismiss the accusation, complaint, information or
indictment against such defendant, who shall thereafter be
released from all penalties and disabilities resulting
from the offense or crime of which he has been convicted
or to which he has pleaded guilty, except that proof of
his said conviction or plea of guilty shall be made known
to the court should the defendant again be convicted of
any criminal offense."

3. Regulations Governing Suspension, Exclusion, or
Termination of Practitioners, Providers, Suppliers of
Services, and Other Individuals: The Secretary delegated
to the I.G. the authority to determine, impose, and direct
exclusions pursuant to section 1128 of the Social Security
Act. 48 Fed. Reg. 21662, May 13, 1983. Regulations
governing suspension and exclusion pursuant to section
1128 and this delegation are contained in 42 C.F.R. Part
1001. Section 1001.123(a) provides that when the I.G. has
conclusive information that an individual has been
convicted of a program-related crime, he shall give that
individual written notice that he is being suspended
(excluded) from participation. Section 1001.128 provides
that an individual excluded based on conviction of a
program-related offense may request a hearing before an
administrative law judge on the issues of whether: (1) he
or she was, in fact, convicted; (2) the conviction was
related to his or her participation in the delivery of
medical care or services under the Medicare, Medicaid, or
social services program; and (3) whether the length of the
exclusion is reasonable.
FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. On April 15, 1988, a criminal information was
issued against Petitioner in Texas state court, charging
him with the felony of Securing Execution of Document by
Deception. I.G. Ex. 1.2/

2. The information accused Petitioner of intending
to defraud the Texas Department of Human Services by
making a false entry in a claims form for services. I.G.
Ex. 1.

3. On April 15, 1988, Petitioner pleaded guilty to
the charge in the information. I.G. Ex. 2. In accepting
his plea, the Texas court found that there existed
sufficient evidence to find Petitioner guilty of the
offense. Id..

4. The court decided that the interests of society
and Petitioner would be served by deferring further
proceedings without entering an adjudication of guilty.
I.G. Ex. 2. It imposed a four-year term of probation on
Petitioner, and assessed a $1000.00 fine. Id..

5. The court concluded that, upon successful
completion of Petitioner’s probation, Petitioner would be
discharged and the proceeding against him dismissed,
except that Petitioner’s sentence would be admissible in
any future proceedings against Petitioner, to be
considered on the issue of penalty. I.G. Ex. 2.

6. On October 14, 1988, the I.G. excluded Petitioner
from participating in the Medicare program, and directed
that he be excluded from participating in State health
care programs, for five years. The exclusions were based
on the I1.G.’s determination that Petitioner had been
convicted of an item or service under the Medicaid
progran.

7. Petitioner’s guilty plea in Texas state court
constitutes a “conviction” within the meaning of 42 U.S.C.

2/ The I.G.’s exhibits and memorandum will be cited as
follows:

1.G.’s Exhibit I.G. Ex. (number)
I.G.’s Memorandum I.G.’s Memorandum at (page)
1320a-7(i), notwithstanding the terms of the sentence
imposed on Petitioner pursuant to Texas law.

8. The actions taken by the I.G., excluding
Petitioner from participating in the Medicare program and
directing his exclusion from participating in State health
care programs, were mandated by 42 U.S.C. 1320a-7(a) (1).

ANALYSTS

There are no contested issues of material fact in this
case. The I.G. offered evidence to establish that
Petitioner entered a guilty plea to a criminal offense
related to the delivery of an item or service under the
Medicaid program. The I.G. contends that this plea is a
"conviction" within the meaning of 42 U.S.C. 1320a-7(i)
and that Petitioner’s exclusions from participation in the
Medicare and State health care programs were, therefore,
mandated by 42 U.S.C. 1320a-7(a)(1). I.G.’s Memorandum at
4-12.

Petitioner did not file a response to the I.G.’s motion
for summary disposition of this case. However, Petitioner
asserted in his hearing request that he was not
"convicted" within the meaning of the law. Apparently,
Petitioner’s sole contention is that his guilty plea does
not fall within the definition of "conviction" contained
in 42 U.S.C. 1320a-7(i). This contention appears to be
premised on the fact that Petitioner’s plea was received
and his sentence entered under the deferred adjudication
provisions of the Texas Code of Criminal Procedure.

The issues in this case duplicate those presented in
another recent case, Ca SE. 2. bat -D. v. The
Inspector General, Docket No. C-74. Petitioner in Zamora
entered a nolo contendere plea in Texas court to an
offense related to the delivery of an item or service
under the Medicaid program. As with Petitioner in this
case, his plea was entered under the deferred adjudication
provisions of Texas law.3/ Petitioner in Zamora argued
that, because his plea was subsequently expunged under
Texas law, it did not constitute a "conviction" within the

3/ Petitioner in Zamora completed his probation and his
conviction was expunged under Texas law. In the present
case, Petitioner is serving a term of probation, and,
under Texas law, will be eligible to have his conviction
expunged if he satisfactorily completes his probation.
See Texas Code of Criminal Procedure, Art. 42.12, Sec. 7.
meaning of 42°U.S.C. 1320a-7(i). He also asserted that to
the extent his plea does constitute a "conviction" within
the meaning, of federal law, the federal statute conflicted
with Texas faw. He argued that Congress had not intended
in enactirg exclusion legislation to preempt state penal
law. Therefore, according to Petitioner in Zamora, the
conflict between federal and state law must be resolved by
holding that his nolo contendere plea was not a
"conviction."

I reject these arguments. As I concluded in Zamora, both
the plain meaning of the federal exclusion law and
legislative history establish that the definition of
"conviction" in 42 U.S.C. 1320a-7(i) encompasses pleas
accepted under state deferred adjudication statutes. The
definition of "conviction" is premised on the entry of a
plea by an individual and its acceptance by a court, It
is irrelevant that the conviction may subsequently be
expunged.

There exists no issue of preemption because there is no
conflict between the federal exclusion law and Texas penal
statutes. The purpose of the federal law is remedial and
not punitive. It does not impose criminal penalties in
addition to those imposed by state criminal laws. There
is nothing in the Texas Code of Criminal Procedure which
suggests that its deferred adjudication provisions
immunize defendants from federal remedies.

CONCLUSION

Based on the uncontested material facts and the law, I
conclude that the I.G.’s determination to exclude
Petitioner from participation in the Medicare program, and
to direct that Petitioner be excluded from participation
in State health care programs, for five years, was
mandated by law. Therefore, I am entering a decision in
favor of the I.G. in this case.

/s/

Steven T. Kessel
Administrative Law Judge
